Citation Nr: 0527940	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-46 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a chronic bilateral 
knee disability, to include as secondary to a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York. 

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in May 2005.  A transcript 
of the hearing is of record.  At the hearing, the veteran 
withdrew claim of service connection for post-traumatic 
stress disorder and depression from appellate status.  
38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The service medical records show no back injury or 
disability; the earliest medical evidence of a back 
disability is dated subsequent to a work-related post-service 
injury, there is medical evidence of additional post-service 
back injuries, and there is no competent evidence that 
suggests a nexus between a current disability and service.  

3.  The medical evidence shows that the veteran had knee 
symptoms while on active duty but clinical evaluations, to 
include the separation examination, failed to result in a 
diagnosis of a disability of either knee; the only post-
service medical evidence relating to a knee disability is 
dated many yeas after the veteran's discharge from service; 
this latter evidence either rules out or merely raises a 
suspicion of a knee disability; the veteran failed to report 
for a VA knee examination scheduled in conjunction with this 
claim; there is no there is no competent evidence that links 
a current disability of either knee to service, and in light 
of the disposition of the claim for service connection for a 
back disability herein, his claim for service connection for 
a bilateral knee disability as secondary to a back disability 
must be denied as a matter of law.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, nor may arthritis of the spine 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A chronic disability of either knee was not incurred in 
or aggravated by active service, nor may arthritis of either 
knee be presumed to have been incurred therein, and secondary 
service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statements of the case (SOC) dated in September 1996 and June 
2004, supplemental statements of the case (SSOC) dated in 
April January 1997, April 1998, August 1998, and June 2004 
and letters regarding the VCAA in June 2002 and February 
2004, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claims and the evidence not of 
record that is necessary.  The June 2002 and February 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2001 and April 2004 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  The Board finds that the 
documents noted above show that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the RO's 
decision was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, and the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.  Moreover, the veteran has not been 
prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claims and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claims.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claim.  There is no 
prejudicial error resulting from the inability to notify the 
veteran of the VCAA until after the initial unfavorable 
decisions.  

Pelegrini, supra, also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the claim for service connection for a back 
disability, the Board finds that there is no medical evidence 
of an injury or disability of the back  during service, the 
earliest post-service medical evidence of a back disability 
is dated subsequent to a work-related injury, and there is no 
competent evidence that suggests a nexus between a current 
disability and service.  Under these circumstances, there is 
no duty to provide an examination or medical opinion.  Id.  

As to the veteran's claimed bilateral knee disability, the 
service medical records show that he had knee symptoms, but 
physician examinations during that time were negative for any 
pertinent abnormal objective findings and the only relevant 
post-service medical evidence is dated many years after the 
veteran's separation from service.  Moreover, the post-
service medical evidence is conflicting as to whether there 
is a current disability of either knee.  In any event, there 
is no competent evidence of a nexus between a current 
diagnosis of either knee and service.  The Board notes that a 
knee examination was scheduled in conjunction with this claim 
but the veteran failed to report for that evaluation in March 
2005.  The Court of Appeals for Veterans' Claims has held 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The obligation to report for a VA examination, and the 
ramifications for the failure to do so, are set forth at  38 
C.F.R. § 3.655 (2005), which stipulates, in pertinent part, 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be adjudicated  based on the evidence of 
record.  In this case, the evidence of record as of this date 
does not support the veteran's claim for service connection 
for a disability of either knee and, in view of the 
foregoing, there is no further duty to schedule another  
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran contends that he injured his back and knees in 
service and that he currently suffers from a back disorder 
and a disorder of both knees.  The veteran also alleges that 
he suffers from a bilateral knee disability as a result of 
his back disability. 

The service medical records are negative for any complaints 
or treatment for a back condition.  The records note several 
complaints of right knee pain and knee cramps.  In a November 
1972 treatment record, the veteran complained of right knee 
pain.  Examination of the knee revealed weakness of the 
muscles on the lateral side of the leg.  On three occasions 
in January 1973, the veteran complained of knee cramps.  
Examinations of the knees were unremarkable.  There was no 
indication of an abnormality of either knee on discharge 
examination.

Medical treatment reports from Otis Elevator Co. dated from 
September 1979 to September 1987 show that the veteran had a 
job related back injury.  

A February 1993 private MRI report of the lumbar spine 
revealed a congenital 
butterfly vertebra of L4.

In a May 1994 letter from a private chiropractor it was noted 
that the veteran injured his back in May 1992 and in January 
1993

Private medical treatment records dated in May 1994 and 
September 1995 show evaluation and treatment for low back 
pain.  The veteran reported injuring his back in May 1992 
while lifting a crate and in January 1993 while lifting a 100 
pound drum of calcium chloride.

A private operative report dated in November 1994 shows that 
the veteran underwent a decompressive microlaminotomy and 
medial facetectomy, L5-L6.

The veteran underwent a VA orthopedic examination in June 
1995.  He reported that he had a low back strain while in 
service n 1974 and that following service, he had multiple 
strains of the back as a truck driver.  He underwent a 
laminectomy in November 1994.  He currently complained of 
back pain which radiated to both lower extremities and the 
right leg giving out sometimes.  The diagnoses were recorded 
as chronic lumbar pain; history of lumbar strain once in 1974 
and multiple outside of service; status post lumbar 
laminectomy in January 1994 due to lumbar root compression by 
history; and disc degeneration L4-5 with congenital anomaly 
L4 spine.

On VA general medical examination in June 1995, the veteran 
was diagnosed with chronic low back syndrome; residual, 
history of multiple back strain; and status post lumbar 
laminectomy in January 2004.

Private outpatient treatment records dated in July 1995 
indicates that the veteran injured his back in 1993.

An October 1995 VA radiology report of the veteran's knees 
revealed no abnormality.  The impression was an essentially 
normal knee.

VA outpatient treatment records dated from October 1995 to 
February 1996 show that the veteran received treatment for 
complaints of chronic low back pain.

The veteran testified at a January 1997 RO hearing that he 
injured his back in basic training while shoveling snow.  He 
reported that he re-injured it in 1973.  He complained of 
radiating pain and muscle spasms.  

In VA outpatient treatment records dated in September 2000, 
the veteran complained of bilateral knee pain since 1972.  
The assessment was chronic knee pain, question of 
degenerative joint disease. 

A November 2000 a private medical report reveals that the 
veteran complained of numbness going from his knees down to 
his toes.  The assessment was lumbar radiculopathy.  The 
physician felt that the veteran did not have a knee problem.

The veteran underwent a private neurological evaluation in 
January 2002 in which he was diagnosed with chronic lumbar 
radiculopathy and status post lumbar spine surgery.

The veteran did not report for a VA examination of the knees 
which was scheduled for a date in March 2005.  

The veteran testified at a May 2005 hearing before the 
undersigned Veterans Law Judge that he injured his back and 
knees in service.  He stated that during a simulation on a 
flight deck, he was carrying a pilot and his back gave out.  
He re-injured his back while carrying cases of food in the 
mess hall.  He stated that he sought treatment for his back 
on both occasions.  With regard to his knees, he testified 
that he dropped a metal bunk on his knee in his barracks.  He 
reported receiving treatment for injury in service.

Analysis

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995)  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back disability

While the evidence shows that the veteran currently suffers 
from a back disability, diagnosed as chronic lumbar 
radiculopathy, the medical evidence preponderates against 
finding that such a disability originated during military 
service or is otherwise related to such service.

The veteran's service medical records are devoid of any 
complaints, symptoms, or diagnoses of a back disorder or an 
injury to the back.  Post-service medical evidence shows that 
the veteran injured his back on several occasions after his 
discharge from service.  The earliest medical evidence of a 
back injury is found in 1979 records from the veteran's 
employer describing an injury to the veteran's lower back and 
left shoulder while lifting a transformer.  Thereafter, the 
evidence indicates that the veteran injured his back in 1992 
and in 1993.  The record contains no competent medical 
opinion that the veteran's back disability had its onset 
during service or is a result of an incident in service. The 
evidence of a nexus between active duty service and a current 
back disability is limited to the veteran's own statements, 
which is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

While some of the post-service medical records include 
references to a back injury and back strain during service, 
such findings were based upon history obtained from the 
veteran as the service medical records are completely devoid 
of any findings indicative of a back injury or disability and 
all in-service examinations of the veteran's spine were 
normal.  To the extent that these references can be construed 
as indicating a back disability may have began during or as 
the result of service, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  In this case, the only medical evidence of a back 
disability is dated post-service and after the veteran 
sustained work-related injuries.  There is no competent 
evidence of a nexus between a current back disability and any 
incident of service, to include an alleged injury.

As the preponderance of the evidence is against the claim for 
service connection for a back disability, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

Bilateral knee disability

The service medical records show that the veteran complained 
of knee pain and cramps on several occasions while on active 
duty.  However, examinations of the veteran's knees, to 
include his separation examination, were essentially 
unremarkable during that time and they did not result in a 
diagnosis of a disability of either knee.  A VA outpatient 
treatment record in September 2000 noted a questionable 
diagnosis of degenerative joint disease of the knees, 25 
years after the veteran's discharge from service.  This 
evidence is not supportive of the veteran's claim, as it does 
not link a current disability to service.  Additionally, such 
a lapse of time is a proper factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions. Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and these records do not show that the veteran has a current 
disability of either knee linked to service.  It is pertinent 
to again point out that the veteran failed to report for a VA 
knee examination scheduled in conjunction with this claim.  
Based on the evidence of record, the Board concludes that a 
chronic disability of either knee was not present during 
service or for many years thereafter (38 C.F.R. § 3.303) and 
there is no competent evidence of a nexus between a current 
disability of either knee and service.

The veteran also claims that he has a bilateral knee 
disability secondary to his back disability.  As service 
connection is not in effect for a back disability, secondary 
service connection for a bilateral knee disability must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

As the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


